DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 May 2020 has been entered. 

Status of Application, Amendments and/or Claims
3.		The amendment dated 5/15/20 is acknowledged and entered into record. Claims 1 and 13 have been amended. Claims 25 and 27 are cancelled. New claims 30-37 have been added. Claims 1-19, 21-24, 26 and 28-37, drawn to a method of culturing cells using a microfluidic device, are currently pending and are being considered for examination in the instant application.

Rejections withdrawn
4.		Upon consideration of cancellation of claims 25 and 27, and appropriate amendment of claim 29, the rejection under 35 USC 112, 4th paragraph, is withdrawn.
5.		Upon consideration of cancellation of claims 25 and 27, and appropriate amendment of claim 29, the rejection under 35 USC 112(b) AIA , for indefiniteness is withdrawn.
6.		Upon consideration of current claim amendments and Applicant’s arguments traversing the Xenopus model of Rosenberg et al., the rejections under 35 USC 103 are withdrawn.


New Rejections
Claim Rejections - 35 USC § 112-Second paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.		Claims 1-3, 6-15, 18-19, 21-24, 26 and 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.		The limitation "when culturing said stem-cell derived brain cells” in claim 29, and “ wherein said stem-cell derived brain cells” in claim 34d) are rejected as being indefinite. There is insufficient antecedent basis for this limitation in the claims as there is no recitation of “stem cell derived brain cells” in claims 22 (from which claim 29 depends) or in claim 34b) or c), which recite motor neuron progenitor cells. Appropriate correction is required.
12.		The term "a percentage" in claims 1, 13, 22. 30 and 34 is a relative term, which renders the claim indefinite. The term "a percentage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree in context with the claimed requirement, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “a percentage” does not clearly convey the meaning in context with the present claims. Examiner is not sure as to “what percent of the cells”, the claims are referring. The claims fail to identify the metes and bounds of the related subject matter and how 
13.		Claims 2-3, 6-12, 14-15, 18-19, 21, 23-24, 26, 28, 31-33, and 35-37 are rejected as being dependent from an indefinite claims.

Claim Rejections - 35 USC § 103
14.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.		Claims 1, 9-13, 18, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (WO 2015/138032, dated 9/17/2015), in view of Kelamangalath et al. (Mol Pharmacol 79: 1061-1071, 2011), and in further view of Yang et al (Br Res Bull 84: 1-7, 2011) and Abbott et al (Conf Abstract: Pharm Tox BBB: 1-3, Feb 2010).
16.		The claims are directed to a method of culturing cells comprising: providing a microfluidic device comprising a membrane comprising a top and a bottom surface; seeding human (stem cell derived) brain cells or induced motor neuron progenitor cells (iMNPC) on the top surface, and brain microvascular endothelial cells (BMEC) on the bottom surface, to create seeded cells; exposing the seeded (brain) cells to culture media flow for a period of time; culturing the seeded cells or progenitor cells under conditions such that a percentage of the cells exhibit periodic spontaneous bursts of calcium transient activity indicative of spinal cord development, or a mature electrophysiological phenotype, wherein said stem cell derived brain cells or iMNPCs exhibit greater calcium transient frequency when cultured with BMECs than when cultured without the BMECs (claims 1, 9, 13, 30, 34); wherein the: microfluidic device comprises a first 
17.		Fernandez-Alcon et al teach a microfluidic device and methods of using the device for culture of different cells including mammalian or human cells in fluidic channels so as to form functional tissues that can be replicated as in living organs (e.g. the blood-brain barrier (abstract; para 0003, 0006). The reference teaches a device comprising a first and a second microchannel along with a membrane as an interface, wherein the membrane includes a first side facing the first microchannel, and a second side facing the second microchannel (para 0008), wherein the cells are present on both sides of the membrane (para 0010); and the first and second microchannels are parallel to the membrane (para 0071; Figure 1A), comprising first and second side walls (para 0072) (as in instant claims 1, 10, 13, 22, 30, 34). The reference also teaches that the device comprises biocompatible synthetic polymers like polydimethylsiloxane (PDMS) (para 00264), and has inlet and outlet ports for the fluid (culture media) access to the microchannels (para 00152) (as in instant claims 11, 12). Fernandez-Alcon et al teach a method for culturing cells using the device comprising seeding tissue specific cells or precursor cells (such as stem or progenitor cells, brain cells like neurons or astrocytes) (as in instant claims 1, 13, 18, 22). The reference also teaches that for seeding cells, the membrane can be coated or treated with cell adhesion promoting substances like laminin (para 00318, 0507). The reference further teaches that after the cells are seeded onto the membrane surface, fluids containing oxygen and growth factors (culture media) can flow to sustain the culture (growth and differentiation) (para 0319), for a period of time (like a certain number of days) until they differentiate (para 0448), or reach a pre-determined physiological end-point, such as a mature, differentiated or an activated state as in cells exhibiting a cellular process for example (i.e. conditions to attain the recited activity of neurons) (para 00395, 00404). 
18.		Even though Fernandez Alcon et al generically teach that the method of culture using the microfluidic device can use cells and precursor cells from the brain, the reference does not teach induced motor neuron progenitor cells and brain microvascular endothelial cells (BMEC). The reference however, teaches that the microfluidic device mimics the function of a blood-brain barrier (BBB), such that brain cells like induced pluripotent stem cells, neurons or astrocytes can be cultured on one surface of the membrane, and endothelial cells on the other side of the membrane (para 0365). It is well understood by the person of ordinary skill that the BBB is formed by brain microvascular endothelial cells. Moreover, since neuron, neuron progenitor and motor neuron progenitor cells are all brain cells or progenitors thereof, absent evidence to the contrary, using motor neuron progenitor cells in the method of culture using a microfluidic device would be obvious to one skilled in the art in view of Fernandez-Alcon et al.  Furthermore, in In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). 
19.		Fernandez-Alcon et al do not teach that a percentage of cells exhibit periodic spontaneous bursts of calcium transient activity or complex and repetitive bursts of neuronal activity. 
20.		Kelamangalath et al teach that mouse embryonic spinal cord neurons in primary culture, exhibit spontaneous calcium oscillations, wherein such spontaneous activity in the developing spinal cord leads to “maturation of synapses and development of pattern-generating circuits” and “motor neuron path-finding”. The reference teaches that the existence of spontaneous calcium transients regulates plasticity in developing neurons (Abstract; Introduction), and that the oscillations require neuronal connectivity and functional synapse formation (page 1065, col 1, para 1). Kelamangalath et al. teach that embryonic spinal cord neurons cultured in 96 well plates showed spontaneous calcium oscillations at DIV-4 stage (i.e. a percentage of the cells showed this activity), which became more robust and frequent in the course of development (page 1062, Neuronal Culture;  Fig. 1A, B; page 1064, Results, para 1) (claim 30, 31), wherein such oscillations were due to the generation of action potentials, since the addition of tetrodotoxin (a voltage gated sodium channel blocker) to the cultured spinal cord neurons, eliminated the calcium oscillations (Abstract; para spanning cols 1 and 2, page 1066; Fig. 7A; page 1069, col 2) (as in instant claims 31, 32, 35, 36). 

22.		Yang et al teach the interaction between the nervous and vascular system in the brain during development and adulthood. The reference teaches that vascular endothelial cells promote neurogenesis by contacting neural progenitor cells or NPCs (Abstract; Introduction). The reference concludes that a greater understanding of the vascular aspect of neurogenesis would allow the “development of specific targeted therapies” (conclusion).
23.		Abbott et al teach that the neural signaling in the central nervous system depends on “precise ionic movements across cell membranes” generating electrical signals at synapses. The reference teaches that brain microvascular endothelial cells of the BBB was one of the sites for the homeostasis of brain ionic microenvironment, wherein the function is brought about by integrating with other cells like neurons (page 1, para 1).
24.		Fernandez-Alcon et al, Kelamangalath et al, Yang et al and Abbott et al do not teach the comparison of the effects in the presence or absence of BMEC.
25.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing seeded cells (like endothelial cells, neuron, motor neuron progenitors, etc.) using a microfluidic device as taught by Fernandez-Alcon et al, by culturing the cells under conditions so that these produce spontaneous calcium transients with synapse maturation, and generation of action potentials that increases in a developing spinal cord neuron as taught by Kelamangalath et al, and further considering the action of BMEC in view of the teachings of Yang et al and Abbott et al. The person of ordinary skill would have been motivated to culture neuronal cells and measure spontaneous bursts of calcium transient activity, as such activity in the developing spinal cord indicates “maturation of synapses and development of pattern-generating circuits” 
26.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

27.		Claims 1, 9-13, 18-19, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), in view of Shusta et al (US PGPB 20080044847, 2/21/2008), and in further view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010).
	Even though the teaching of using brain microvascular endothelial cells would be obvious in view of the teachings of Fernandez-Alcon et al as stated above, this rejection is presented to show that brain microvascular endothelial cells are also explicitly taught as the endothelial cell type, when considering a BBB model.
28.		The claims also recite that the flow promotes iMNPC differentiation (claim 19).
29.		The teachings of Fernandez-Alcon et al are set forth above. 
30.		Fernandez-Alcon et al do not explicitly teach brain microvascular endothelial cells and differentiation of motor neuron progenitor cells to neurons.
31.		Shusta et al teach a method of creating a multicellular BBB model comprising culturing primary BMECs in the presence of neural progenitor cells, wherein the latter differentiate into 
32.		Fernandez-Alcon et al or Shusta et al do not teach that a percentage of cells exhibit periodic spontaneous bursts of calcium transient activity or complex and repetitive bursts of neuronal activity. 
33.		The teachings of Kelamangalath et al are set forth above.
34.		Fernandez-Alcon et al., Shusta et al or Kelamangalath et al do not teach “wherein said ….display” an increased frequency of calcium transients, or mature electrophysiology, compared to when culturing said stem cells or motor neurons “without said ….endothelial cells” as in the conclusion of claims 1, 13, 29, 30 and 34.
35.		The teachings of Yang et al and Abbott et al are set forth above.  
36.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing seeded cells (like neuron, motor neuron progenitors, etc.) and BMECs using a microfluidic device as taught by Fernandez-Alcon et al, and Shusta et al. by culturing the cells under conditions so that these produce spontaneous calcium transients with synapse maturation and generation of action potentials that increases in a developing spinal cord neuron as taught by Kelamangalath et al, and further considering the action of BMEC in view of the teachings of Yang et al and Abbott et al. The person of ordinary skill would have been motivated to culture neuronal cells and measure spontaneous bursts of calcium transient activity, as such activity in the developing spinal cord indicates “maturation of synapses and development of pattern-generating circuits” and “motor neuron path-finding”, implicating regulation of plasticity of developing neurons (Kelamangalath et al). The person of ordinary skill would have been motivated to use BMECs in the culture as BMECs not only facilitate neurogenesis, these cells also control the brain ionic 
37.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

38.		Claims 1-5, 9-19, 22-23, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), Shusta et al (2008), Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). 
39.		The claims also recite that a percentage of cells exhibiting periodic spontaneous calcium transient activity bursts is at least 20% or 30% (claims 4, 5, 16, 17). The claims further recite that the seeded cells are cultured for more than 20 days (claims 2, 14) or more than 25 days (claims 3, 15), or more than 12 days (claim 23).
40.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al are set forth above. 
41.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al do not teach that a percentage of cells exhibit periodic spontaneous calcium transient activity bursts is at least 20% or 30%, and that the seeded cells are cultured for more than 12, 20 or 25 days.
42.		Fernandez-Alcon et al however, teach that in order to attain a pre-determined physiological end-point a number of cell culture parameters need to be optimized, e.g. cell 
43.		The differences between the claimed method and the prior art method therefore, appears to be one of optimization of conditions of culture to attain the desired end point. Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the culture conditions of Fernandez-Alcon et al and Shusta et al to arrive at the conditions under which a percentage of seeded cells need to attain the neuronal activity in view of the teachings of Kelamangalath et al., Yang et al or Abbott et al. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation.
44.		Generally, differences in the number of days of culture that will result in at least 20 or 30% percentage of seeded cells to exhibit neuronal activity (like calcium transient activity) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such conditions as critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As optimization of culture conditions is routine in the art of cell biology, the claims are considered to be prima facie obvious. 
45.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.


46.		Claims 1, 6-7, 9-13, 18-19, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010), and in further view of Wong et al (US PGPB 20140142370, 5/22/2014), as evidenced by Gel – Wikipedia, downloaded from https://en.wikipedia.org/wiki/Gel on 9/14/2018. 

48.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al are set forth above.
49.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al do not teach that the BMECs grow on the second microfluidic channel to form a lumen and express Glut 1 marker.
50.		Wong et al teach the creation of an artificial microfluidic BBB comprising a functional vessel lined with endothelial cells or BMECs, comprising an inlet and an outlet for fluid (or media) communication (abstract; claims 1, 9; para 0042; 0048). The reference teaches that the BBB comprises a capillary or channel that can be lined with BMECs to form a lumen (para 0100). The reference teaches that endothelial cells are plated in the channel comprising gelled extracellular matrix or ECM. It is understood in the relevant art that a gel has a three-dimensional network (page 1, Gel, composition), implying the channel of the reference has side walls (as in instant claim 6). The reference also teaches that protein expression of the vessel can be characterized for BMEC marker GLUT 1 (para 0112) (as in instant claim 7).
51.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs or endothelial cells and seeded cells or stem cells using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al by allowing the BMECs to grow on the channel walls to form a lumen as taught by Wong et al. The person of ordinary skill would have been motivated to form a lumen so as to form tight junctions of the BBB, thereby mimicking the function of the barrier (Wong et al., para 0002). The person of ordinary skill would have expected success because not only microfluidic devices mimicking biological systems were being researched under different conditions of 
52.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

53.		Claims 1, 8-13, 18-19, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010), and in further view of Zilio et al (Biomed Microdevices 16: 107-114, 9/15/2014). 
54.		Claim 8 recites that the stem cell derived brain cells are seeded on wet laminin. 
55.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al are set forth above.
56.		Even though Fernandez et al teach that the cells are seeded on laminin coated membrane, Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al  or Abbott et al do not teach that the cells are seeded on wet laminin. 
57.		Zilio et al teach the use of wet chemical modification process in microfluidic devices made of polymers like PDMS, to improve surface hydrophilicity, thereby making the device more widely applicable with different chemical compositions (abstract). The reference teaches that surfaces like that of PDMS material is hydrophobic in nature, and proteins can irreversibly and non-specifically get adsorbed onto such surfaces, leading to poor analytical performance. Zilio et al teach that surface modification like wet chemical methods would “adjust their wettability, adhesion and biocompatibility” (Introduction, para 2, 3), and would be important in techniques like cell culture (page 108, col 2, full para 2).
58.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs 
59.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

60.		Claims 1, 9-13, 18-19, 21-22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010), and in further view of  Naik et al (J Pharm Sc 101: 1337-1354, 2012) and Dhumpa et al (Anal Chim Acta 743: 9-18, 2012), as evidenced by Wang et al (Lab Chip 9: 644-652, 2009). 
61.		Claim 21 recites that the neurons exhibit a more mature electrophysiology as evidenced by more pronounced currents versus the same neurons in a static culture.
62.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al  and Abbott et al, are set forth above.
63.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al, do not teach that the neurons exhibit a more mature electrophysiology or more pronounced currents versus the same neurons in a static culture.

65.		Although Naik et al touch upon the use of microfluidic device (page 1347, last 2 lines) for use in monitoring cell migration in cancer metastasis and angiogenesis, the reference does not teach the device with respect to BBB or cells used in the present claims. 
66.		Dhumpa et al teach the significance of microfluidic devices, generating temporal gradients (such as waveforms or pulses known to evoke current) that would provide biological insights, not revealed under static conditions (abstract), inherently indicating a strikingly different (or more pronounced current) electrophysiology as compared to static culture. The reference teaches that microfluidic devices are used for studying the kinetic properties of neurons like initiation or inhibition of action potentials similar to in vivo condition (electrophysiology of mature neurons) (para spanning pages 12 and 13). The reference also teaches that understanding the temporal and dynamic processes “involved in neuronal signaling cascades” would be beneficial in a number of diseases (page 12, Neurons, para 1). The reference concludes that time dependent (or periodic) changes producing a different cellular response when using microfluidic devices would be important for cellular dynamics, than when using a static system (conclusion). 

68.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

69.		Claims 1, 9-13, 18-19, 21-22, 24, 26, 28-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010)and in further view of 
70.		Claims 24, 26 and 28 recite that the calcium transient activity in microfluidic devices is greater than when cultured on 96-well plates. 
71.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al Abbott et al, Naik et al and Dhumpa et al are set forth above.
72.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al, Abbott et al, Naik et al or Dhumpa et al do not recite a 96-well plate, even though Naik et al teach static culture and Dhumpa et al teach a mature electrophysiology by microfluidic devices than in static condition. 
73.		Kwasny et al teach static biofilm cultures in 96-well assay plates (Title; page 2, para 2), indicating that 96-well plates are commonly used for static culture.
74.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al  and Abbott et al., by establishing that the device elicits a more mature and dynamic neuronal electrophysiology as compared to static culture as in 96-well plates in view of the teachings of Naik et al, Dhumpa et al and Kwasny et al. The person of ordinary skill would have been motivated to use the microfluidic device instead of static culture for neurons, as the device provides a better understanding of the temporal and dynamic processes “involved in neuronal signaling cascades”, which is similar to in vivo condition and would be beneficial in a number of diseases (Dhumpa et al), and because “the recent introduction of microfluidic devices in neuroelectrophysiology has greatly improved their performance” (as evidenced by Wang et al, page 649, col 1, para 2). The person of ordinary skill would have expected success because not only microfluidic devices mimicking biological systems were being researched under different 
75.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	
	Applicant’s Remarks:
76.		Alleging that the claims are non-obvious, Applicant explains the present invention comprising an in vitro platform that mimics the in vivo features of BBB or spinal cord. Applicant argues at length the Rosenberg teachings and alleges that it has been misused as it does not teach the in vitro platform of the instant claims, that it teaches experiments on frogs which is neither suggestive, nor predictive of mammals or humans, and that there are UNPREDICTED DIFFERENCES in small molecular RNAs between species or even closely related species. Applicant concludes that since every rejection improperly uses Rosenberg, the rejections must be withdrawn.
77.		Applicant argues that Dhumpa is misused as it does not teach 96-well plates and the term “static” is only used for gradients. Applicant alleges that contrary to Examiner’s statement, the words “static culture conditions” are not present in the Abstract of the reference. Applicant asks the Examiner to look at the language of the claims reading “spontaneous burst of calcium transient activity”. Applicant concludes that Dhumpa is not relevant.
78.		Applicant asserts unexpected results and points to the previously submitted 132 Declaration (or Sances Declaration dated 8.6.19). Summarizing paragraphs 4 and 7 of the Declaration, Applicant asserts that it was shown that the microfluidic device was a better platform than the 96-well plate cultures, and that there was an additional synergistic effect when 
	Response to Applicant’s arguments:
79.		Applicant’s arguments are fully considered. In an attempt to move the prosecution forward, the Rosenberg reference has been withdrawn, and new rejections using the Kelamangalath reference have been added. 
80.		Applicant’s arguments about the Dhumpa reference have been considered, however, not found to be persuasive. Agreed that Dhumpa does not teach “96-well plates”, however, the reference points to advantages of cellular function dynamics and cellular microenvironment control, brought about by the flow of medium in microfluidic device culture. The reference continuously compares the performance of the device with “conventional devices” lacking the fluid flow or with static concentration gradients, which is clearly reflective of a static culture system. While the term ipsis verbis “static culture conditions”  is not present in the Abstract as Applicant asserted, the reference implicitly refers to features like fluid flow, temporal gradient, etc. – indicative of the dynamic microfluidic device. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Since Dhumpa clearly distinguishes microfluidic device as more advantageous and closer to in vivo system from the existing 
81.		As far as neurons producing a more pronounced activity in microfluidic devices is concerned, Dhumpa clearly teaches such finding. Discussing neuronal cell culture, Dhumpa highlights the enhanced properties of microfluidic system for studying neuronal signaling between synapses, which in turn would “help in a number of different diseases” (page 12, col 2). Dhumpa teaches the effect of neurotransmitters on action potentials using the device – which would recreate in vivo signaling dynamics. The combination of references (Fernandez-Alcon/Shusta, Kelamangalath, Yang, Abbott) with the teachings of Dhumpa render obvious that markedly pronounced currents are observed in microfluidic devices as compared to static culture. That a dynamic culture system is far closer to in vivo physiology is also evinced by the teachings of the newly added Naik reference. Applicant’s argument that Dhumpa teachings are unrelated to the claimed method is not found to be persuasive for reasons stated in the rejection. The teachings of the reference are therefore, related to the claimed method. 
82.		Applicant’s advice to look at the language of the claims reading “spontaneous burst of calcium transient activity” in context with Dhumpa teachings, is considered. Dhumpa does not specifically teach calcium transient activity. The new reference Kelamangalath is added for this limitation. Applicant is reminded that the rejections are based on a combination of references, together rendering the instant method as obvious. Applicant’s picking on isolated teachings from each reference is not persuasive in a 103 setting. 
83.		Applicant’s assertion for unexpected results observed with the microfluidic device as compared to the 96-well plate, and an additional synergistic effect observed when incubated with endothelial cells is fully considered. Applicant’s recalling of the 132 declaration (para 4 and 7) is also pondered upon. The rejections have been appropriately modified to address the amendments. The amendment of claims 1 and 13 has resulted in new rejections as set forth In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). 
84.		Applicant’s assessment and traversal of the cited references on an individual basis, is not found to be persuasive for above explanation, and because the references are applied in 103 rejections. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	

Double Patenting
Non-Statutory
85.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
86.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
87.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

88.		Claims 1, 8-9, 13, 18, 21-22, 24, 26, 28-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-47, 81 and, 85 of co-pending US application 15/768,736, in view of the teachings of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding induced motor progenitor cells or stem cells derived brain cells on top surface; seeding brain microvascular endothelial cells on the bottom surface; exposing the seeded cells to culture media for a period of time; wherein the motor neuron progenitor cells are from a patient with a 
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘736 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al.  and Abbott et al., as stated above. Additionally, the ‘736 specification contemplates this result upon culture of the same cells as instantly claimed (see Figs 26A, 26B).
89.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

90.		Claims 1-3, 7-8, 10-11, 13, 21-22, 24, 26, 28, 30-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 9, 11-12, and 22-25 and 81-83 of co-pending US application 15/955,335, in view of the teachings of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface coated with extracellular matrix proteins; seeding neurons (or stem cells derived brain cells) on top surface; seeding brain microvascular endothelial cells on the bottom surface; exposing the seeded cells to culture media for a period of time; wherein the neurons exhibit a more mature electrophysiology comprising action potential spikes or amplitude as compared to the same neurons cultured under static condition; wherein the top surface is coated with laminin; the microvascular endothelial cells express the marker Glut 1; the fluidic devices have 
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘335 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al. and Abbott et al., as stated above. Additionally, the ‘335 specification contemplates this result upon culture of the same cells as instantly claimed (see Figs 26A, 26B).
91.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

92.		Claims 1, 9,13, 21-22, 24, 26, 28-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63-71 of co-pending US application 15/955,383, in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding iPSC derived motor neurons (or progenitors) on top surface, seeding brain microvascular endothelial cells on the bottom surface, exposing the seeded cells to culture media for a period of time, wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons cultured under static condition. The only difference between the two sets of claims is that:
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘383 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang 
93.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

94.		Claims 1-3, 13-15, 19, 22-23, 30 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 74-75 of co-pending US application 16/286,185, in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding motor neuron progenitor cells (or stem cells derived brain cells) on top surface, seeding brain microvascular endothelial cells on the bottom surface, exposing the seeded cells to culture media for a period of time, culturing for more than 12 days, wherein the MNPCs differentiate to motor neurons. The only difference between the two sets of claims is that:
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘185 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al. and Abbott et al., as stated above.
95.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Applicant’s remarks:
96.		Applicant states that a response to the provisional double patenting rejections will wait until there are allowed claims.
97.		Applicant’s response is not found to be persuasive. The previous rejections have not been overcome by amendment or the filing of an approved terminal disclaimer. The present rejections have been modified upon consideration of amendments of the instant and conflicting application claims.   

Conclusion
98.         	No claims are allowed. 			
99.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
100.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
101.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
26 March 2021

/GREGORY S EMCH/
Primary Examiner, Art Unit 1699